Citation Nr: 1010582	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-30 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Attorney Charles D. Romo, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to July 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law 
Judge at an April 2009 Travel Board hearing.  A copy of the 
hearing transcript is associated with the claims file.

In September 2009, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC. to 
afford the Veteran a VA examination of his sinuses and to 
obtain VA outpatient treatment reports.  Those actions 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In this regard, as noted by the Board in September 2009 (page 
two of the decision), the Veteran may be raising additional 
claims.  


FINDING OF FACT

The Veteran's sinusitis had its onset in service and is 
etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for sinusitis have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service treatment records indicated that the Veteran was 
treated for allergic rhinitis in July 1980, nose bleeds, and 
an upper respiratory infection in September 1980.  Again, in 
July 1981, the Veteran was treated for nose bleeds.  An April 
1980 service treatment report indicated swollen turbinates, 
but results were negative for sinusitis signs.

In a separation report of medical examination from June 1982, 
the Veteran had normal clinical evaluations of his nose and 
sinuses.  However, a note in the same report indicated that 
while the Veteran was in good health, he had "sinus 
trouble."

VA outpatient treatment reports revealed that the Veteran was 
being treated for allergic rhinitis.  However, there was no 
mention of any treatment for, or diagnosis of, sinusitis in 
the VA treatment records.

The Veteran sought treatment for his sinus conditions from 
Dr. "J.G."  In a treatment report from October 2008, Dr. 
J.G. indicated that the Veteran reported having problems with 
his sinuses since active service.  He noted a report in the 
Veteran's military record regarding nasal problems and 
congestion.  In a follow-up examination, Dr. J.G. reported 
that the results of a computed tomography (CT) scan of the 
Veteran's sinuses revealed minimal blockage of his 
osteomeatal units.  Allergy tests showed that the Veteran is 
"very allergic to just about everything we tested and the 
vast majority of his problems are allergically mediated."

Based on the Veteran's military records and his examinations 
of the Veteran, Dr. J.G. opined, in a March 2009 letter, that 
"it is just as likely as not that [the Veteran's] current 
chronic ethmoidal sinusitis is related to the sinusitis he 
was treated for in military service."

This opinion provides favorable evidence to the Veteran's 
claim as it establishes the requisite nexus between the sinus 
symptoms in service and the Veteran's current sinus 
condition.

Pursuant to a Board remand in September 2009, the Veteran was 
afforded a VA examination of his sinuses in December 2009.  
There, the Veteran was diagnosed with allergic rhinitis and 
the examiner concluded that there was no objective evidence 
of acute or chronic sinusitis.  The examiner ultimately 
opined that the "Veteran's allergic rhinitis is less likely 
as not (less than 50/50 probability) caused by or a result of 
his military service."

The examiner explained that the Veteran's service treatment 
records are silent for sinusitis.  While the Veteran did have 
several episodes of nose bleeding, only one of them was 
associated with allergic rhinitis.  She also noted that one 
episode of rhinitis in service is not adequate to establish 
chronicity.

This is some probative evidence against the Veteran's claim 
for service connection as it does not establish a 
relationship between the Veteran's in-service sinus symptoms 
and his current sinus condition.  However, the Board does not 
believe that the medical opinion, when taken as a whole, 
provides great probative weight against this claim.  Based on 
the Veteran's testimony, the Board believes it is possible 
that the Veteran had more of a problem with this condition 
than the one episode cited in the service treatment records 
would indicate (it would not be usual for such a problem to 
go not cited in the service treatment record).  The fact that 
it was only cited once in the record appears to be a major 
basis for the negative finding. 

The record reflects that there is both favorable and 
unfavorable evidence for the Veteran's claim, specifically 
Dr. J.G.'s letter from March 2009 and the VA examination from 
December 2009.

The record contains two medical opinions which address 
whether the Veteran's current sinus condition is related to 
his service.  In cases such as this, where there are 
conflicting statements or opinions from medical 
professionals, it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for 
Veterans Claims (Court) stated:

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches...As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the 
adjudicators.

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

In this case, the Board has taken both opinions into 
consideration and finds that the evidence is in equipoise as 
to whether the Veteran's sinus condition is related to his 
service.  Both the Veteran's treating physician and VA 
examiner reviewed the Veteran's medical history, including 
his service treatment records while in the military.  While 
the Board notes that the VA examiner indicated that Dr. J.G. 
provided a limited rationale for his medical opinion, the 
Board finds that as the Veteran's treating physician, Dr. 
J.G. had first-hand knowledge of the Veteran, his current 
condition, and his medical history.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
A claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Here, the Board finds that since there is an approximate 
balance of positive and negative evidence of record, the 
benefit of the doubt must be awarded to the Veteran.  
Accordingly, the Board finds that the Veteran has presented 
sufficient evidence to establish an in-service disease, a 
current disability, and a nexus between the disease and the 
Veteran's current disability.  Entitlement to service 
connection for sinusitis must be granted.

The nature and extent of the Veteran's sinusitis are not 
before the Board at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

ORDER

Entitlement to service connection for sinusitis is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


